IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


MATTHEW PIRIE,

              Appellant,

 v.                                                       Case No. 5D18-730

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed September 28, 2018

3.850 Appeal from the Circuit
Court for Citrus County,
Richard A. Howard, Judge.

Terrence E. Kehoe, of Law Office of
Terrence E. Kehoe, Orlando, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

       Matthew Pirie appeals the summary denial of his Florida Rule of Criminal

Procedure 3.850 motion for postconviction relief. While the court properly determined

that Pirie’s motion was facially insufficient, it should have given him at least one

opportunity to amend. See Fla. R. Crim. P. 3.850(f)(2) (“If the motion is insufficient on its

face, and the motion is timely filed under this rule, the court shall enter a nonfinal,
nonappealable order allowing the defendant 60 days to amend the motion.”); Spera v.

State, 971 So. 2d 754, 761-62 (Fla. 2007) (holding that trial court must give defendant

one opportunity to amend facially deficient claims).

       Accordingly, we reverse the summary denial and remand with directions that the

court strike Pirie’s motion and grant him sixty days to file an amended motion if he can do

so in good faith.

       REVERSED and REMANDED.


ORFINGER, EVANDER and HARRIS, JJ., concur.




                                            2